Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the plea or vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Barry, 288 AD2d 940). Contrary to the contention of defendant, this is not one of those rare cases in which preservation is not required; his recitation of the facts underlying the crime to which he pleaded guilty did not cast significant doubt upon his guilt or otherwise call into question the voluntariness of the plea (see, People v Lopez, supra, at 666). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Assault, 2nd Degree.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.